EXHIBIT 10.3


MEXORO GENERAL SECURITY AGREEMENT


SECURITY AGREEMENT (this “Agreement”), dated as of March 25, 2009, between
MEXORO MINERALS LTD. (“Borrower”), a Colorado corporation, and each lender
identified on the signature pages hereto (each, including its successors and
assigns, a “Lender” and collectively the “Lenders”).  The Lender and Borrower
are concurrently entering into a financing transaction pursuant to which
Borrower will issue to Lender its Secured Convertible Debenture, dated as of
even date herewith, (as amended, modified or supplemented from time to time in
accordance with its terms, the (“Debenture”) pursuant to which the Lender will
make a loan to the Borrower in the Principal Amount (as such term is defined in
the Debenture) pursuant to, and subject to the terms and conditions thereof.
 


Execution and delivery of this Agreement is a condition precedent to the making
of the Loan.


The obligation of the Lender to make the Loan is conditioned, among other
things, on the execution and delivery by the Borrower of the Debenture and this
Agreement to secure the Obligations (as such term is defined below), such
Obligations to include, without limitation, the due and punctual payment and
performance of (a) the principal of and interest and fees due under the
Debenture, when and as due, whether at maturity, by acceleration, or otherwise,
(b) all obligations of the Borrower at any time and from time to time under this
Agreement and (c) all other obligations at any time and from time to time under
the Debenture or this Agreement (the “Obligations”).


Accordingly, the Borrower and the Lender hereby agree as follows:


1.           Definitions of Terms.  All capitalized terms used herein, but not
defined herein, shall have the meanings set forth in the Debenture.  As used
herein, the following terms shall have the following meanings:


(a) “Account” shall mean all present and future rights of the Borrower to
payment of a monetary obligation, whether or not earned by performance, which is
not evidenced by chattel paper or an instrument, (i) for services rendered or to
be rendered, or (ii) for a secondary obligation incurred or to be incurred.


(b) “Chattel Paper”, “Documents” and “Instruments” shall have the meanings set
forth in the Colorado Uniform Commercial Code.


(c) “Equipment” shall mean all of the equipment of the Borrower, including,
without limitation, all machinery, data processing and computer equipment
(whether owned or licensed and including embedded software), vehicles, tools,
furniture, fixtures, all attachments, accessions and property now or hereafter
affixed thereto or used in connection therewith, and substitutions and
replacements thereof, wherever located.  Without limitation to the generality of
the foregoing, such term shall also include all “Equipment” as defined in the
Uniform Commercial code.


(d)  General Intangibles” shall mean all of any Borrower’s present and future
general intangibles of every kind and description, including, without
limitation, mineral concessions,  option properties, contract rights, payment
intangibles, trade names and trademarks and the goodwill of the business
symbolized thereby, deposit accounts, letters of credit, and federal, state and
local tax refund claims of all kinds.


(e)  “UCC” shall mean the Uniform Commercial Code of the State of Colorado and
or any other applicable law of any state or states which have jurisdiction with
respect to all, or any portion of, the Collateral subject to this Agreement, or
this Agreement, from time to time.  It is the intent of the parties that defined
terms in the UCC should be construed in their broadest sense so that the term
“Collateral” (as defined herein below) will be construed in its broadest
sense.  Accordingly if there are, from time to time, changes to defined terms in
the UCC that broaden the definitions, they are incorporated herein and if
existing definitions in the UCC are broader than the amended definitions, the
existing ones shall be controlling.


(f) “Proceeds” shall mean any consideration received from the sale, lease,
exchange or other disposition of any asset or property which constitutes
Collateral, any other value received as a consequence of the possession of any
Collateral and any payment received from any insurer or other person or entity
as a result of the loss, nonconformity, or interference with the use of, defects
or infringements of rights, or damage to any asset or property that constitutes
Collateral.


(g) “Receivable” shall mean all of the following property of the Borrower: (a)
all Accounts; (b) all interest, fees, late charges, penalties, collection fees
and other amounts due or to become due or otherwise payable in connection with
any Account; (c) all payment intangibles; (d) letters of credit, indemnities,
guarantees, security or other deposits and proceeds thereof issued and payable
to the Borrower or otherwise in favor of or delivered to the Borrower in
connection with any Account; or (e) all other accounts, contract rights, chattel
paper, instruments, notes, general intangibles and other forms of obligations
owing to the Borrower, whether from the rendition of services or otherwise
associated with any Accounts, or general intangibles of the Borrower (including,
without limitation, choses in action, causes of action, tax refunds, tax refund
claims, any funds which may become payable to the Borrower in connection with
the termination of any employee benefit plan and any other amounts payable to
the Borrower from any employee benefit plan, rights and claims against insurance
carriers, rights to indemnification, business interruption insurance and
proceeds thereof, casualty or any similar types of insurance and any proceeds
thereof and proceeds of insurance covering the lives of employees on which the
Borrower is a beneficiary).


(h) “Records”  shall mean all of the Borrower’s files, present and future books
of account of every kind or nature, invoices, ledger cards, statements,
correspondence, memoranda, and other data relating to the Collateral or any
account debtor, together with the tapes, disks, diskettes and other data and
software storage media and devices, file cabinets or containers in or on which
the foregoing are stored (including any rights of the Borrower with respect to
the foregoing maintained with or by any other person).


(i) “Securities”  shall mean all common or preferred equities owned by the
Borrower in any subsidiary company, affiliated company or any other entity
wherever situated, whether in the United States of America or any other country
including Mexico.


2.           Grant and Perfection of Security Interest. (a) As security for the
payment or performance, as the case may be, of the Obligations, the Borrower
hereby creates and grants to the Lender, its successors and its assigns, a
continuing security interest in, lien upon, and right of setoff against, and
hereby assigns to the Lender, all personal property and fixtures and interests
of the Borrower, whether now owned or hereafter acquired or existing and
wherever located (together with all other collateral security for the
Obligations at any time granted to or held or acquired by the Lender),
collectively the “Collateral”, including, without limitation, all of the
Borrower’s right, title and interest in the following:


(i)           all Receivables;


(ii)          all General Intangibles;


(iii)         all goods, including, without limitation, Equipment;


(iv)         Chattel Paper, including, without limitation, all tangible and
electronic chattel paper;


(v)          all Instruments, including, without limitation, all promissory
notes;


(vi)         all Documents;


(vii)        all deposit accounts;


(viii)       all letters of credit, banker’s acceptances and similar instruments
and including all letter-of-credit rights;


(ix)          all supporting obligations and all present and future liens,
security interests, rights, remedies, title and interest in, to and in respect
of any Collateral, including (A) rights and remedies under or relating to
guaranties, contracts of suretyship, letters of credit and credit and other
insurance related to the Collateral, and (B) deposits by and property of account
debtors or other persons securing the obligations of account debtors;


(x)           all (A) investment property (including but not limited to the
securities of any subsidiary now organized or hereinafter organized of the
Borrower,  whether certificated or uncertificated, securities accounts, security
entitlements, commodity contracts or commodity accounts) and (B) monies, credit
balances, deposits and other property of the Borrower now or hereafter held or
received from or for the account of the Borrower, whether for safekeeping,
pledge, custody, transmission, collection or otherwise;


(xi)          all commercial tort claims;


(xii)         all Records; and


(xiii)        all products and Proceeds of the foregoing, in any form, including
insurance proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.


Attached hereto and marked Schedule 1 is a list of the Collateral in existence
as of the date hereof.


(b) The Borrower irrevocably and unconditionally authorizes the Lender (or its
agent) to file at any time and from time to time such financing statements with
respect to the Collateral naming the Lender as the secured party and the
Borrower as debtor, as the Lender may require, and including any other
information with respect to the Borrower or otherwise required by Article 9 of
the Uniform Commercial Code of such jurisdiction as the Lender may determine in
good faith, together with any amendment and continuations with respect thereto,
which authorization shall apply to all financing statements filed on, prior to
or after the date hereof.  The Lender hereby ratifies and approves all financing
statements naming the Lender as secured party and the Borrower as debtor with
respect to the Collateral (and any amendments with respect to such financing
statements) filed by or on behalf of the Lender prior to the date hereof and
ratifies and confirms the authorization of the Lender to file such financing
statements (and amendments, if any).  The Borrower hereby authorizes the Lender
to adopt on behalf of the Borrower any symbol required for authenticating any
electronic filing.  In the event that the description of the collateral in any
financing statement naming the Lender as the secured party and the Borrower as
debtor includes assets and properties of the Borrower that do not at any time
constitute Collateral, whether hereunder, under any of the other Financing
Agreements or otherwise, the filing of such financing statement shall
nonetheless be deemed authorized by the Borrower to the extent of the Collateral
included in such description and it shall not render the financing statement
ineffective as to any of the Collateral or otherwise affect the financing
statement as it applies to any of the Collateral, provided, that, in such event,
upon the Borrower’s written request and at the Borrower’s expense, the Lender
shall file such amendments to its financing statements to change the assets
described therein so as to constitute the Collateral.  In no event shall the
Borrower at any time file, or permit or cause to be filed, any correction
statement or termination statement with respect to any financing statement (or
amendment or continuation with respect thereto) naming the Lender as secured
party and the Borrower as debtor so long as this Agreement has not been
terminated or all of the Obligations have not been paid and satisfied in full in
immediately available funds.


(c) In the event that any goods, documents of title are at any time after the
date hereof in the custody, control or possession of another person, the
Borrower shall promptly notify the Lender thereof in writing.  Promptly upon the
Lender’s request, the Borrower shall promptly obtain an acknowledgment from such
other person, in form and substance satisfactory to the Lender, that such other
person, inter alia, acknowledges the security interest of the Lender in such
collateral, agrees to waive any and all claims such other person may, at any
time, have against such collateral, and agrees to permit the Lender access to,
and the right to remain on, the premises of such other person so as to exercise
the Lender’s rights and remedies and otherwise deal with such collateral and in
the case of any person who at any time has custody, control or possession of any
Collateral, holds such collateral for the benefit of the Lender and shall agrees
to act upon the instructions of the Lender, without the further consent of the
Borrower.


(d) The Borrower agrees at all times to keep in all material respects accurate
and complete accounting records with respect to the Collateral, including, but
not limited to, a record of all payments and Proceeds received.


3.            Further Assurances.  The Borrower agrees to take any other actions
reasonably requested by the Lender to insure the attachment, perfection of, and
the ability of the Lender to enforce, the security interest of the Lender in any
and all of the Collateral, including, without limitation, (i) executing,
delivering and, where appropriate, filing financing statements and amendments
relating thereto under the UCC or other applicable law, including Mexico to the
extent, if any, that the Borrower’s signature thereon is required therefor, (ii)
causing the Lender’s name to be noted as secured party on any certificate of
title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of the Lender to enforce, the security
interest of the Lender in such Collateral, (iii) complying with any provision of
any statute, regulation or treaty of the United States as to any Collateral if
compliance with such provision is a condition to attachment, perfection or
priority of, or ability of the Lender to enforce, the security interest of the
Lender in such Collateral, (iv) obtaining the consents and approvals of any
governmental and other third party consents and approvals, including, without
limitation, any consent of any other person obligated on Collateral, (v) paying
any fees and taxes required in connection with the execution and delivery of
this Agreement or the granting of the security interest of the Borrower, and
(vi) taking all actions required by any earlier versions of the UCC or by other
law, as applicable in any relevant jurisdiction.


4.            Inspection and Verification.  The Lender and such persons as the
Lender may designate shall have the right, at any reasonable time or times, and
upon reasonable notice (which may be telephonic), to inspect the Collateral
owned by the Borrower, all records related thereto (and to make extracts and
copies from such records), and the premises upon which any such Collateral is
located, to discuss the Borrower’s affairs with the officers of the Borrower and
its independent accountants and to verify under reasonable procedures the
validity, amount, quality, quantity, value, and condition of or any other matter
relating to, such Collateral, including, in the case of Receivables or
Collateral in the possession of a third person, contacting account debtors or a
third person possessing such Collateral for the purpose of making such a
verification.  The provisions of this Section 4 shall not be deemed to limit the
Lender’s rights under the Debenture.


5.           Taxes; Encumbrances.  At its option, the Lender may discharge past
due taxes, liens, security interests or other encumbrances at any time levied or
placed on the Collateral, and may pay for the maintenance and preservation of
the Collateral to the extent the Borrower fails to do so and the Borrower agrees
to reimburse the Lender on demand for any payment made or any expense incurred
by it pursuant to the foregoing authorization; provided, however, that nothing
in this Section 5 shall be interpreted as excusing the Borrower from the
performance by it of any covenants or other promises as set forth herein or in
the Debenture.


6.           Assignment of Security Interest.  If at any time the Borrower shall
take and perfect a security interest in any property of an account debtor or any
other person to secure payment and performance of a Receivable, any contract
right, or payment intangible the Borrower shall promptly assign such security
interest to the Lender.  Such assignment need not be filed of public record
unless necessary to continue the perfected status of the security interest
against creditors of and transferees from the account debtor or other person
granting the security interest.


7.           Records.  The Borrower shall keep or cause to be kept records with
respect to the Collateral, which are complete and accurate in all material
respects.  In addition, the Borrower will provide the Lender with such further
schedules and/or information with respect thereto as the Lender may reasonably
require.


8.            Priority.  The Lender’s security interest in the Collateral is and
shall remain sa first priority security interest with respect to the concessions
collectively known as “Cieneguita” and described in detail in the Company’s
current report on Form 8-K dated March 24, 2009. However, such security interest
shall remain subordinated on all remaining Collateral only to the extent of a
$127,500 security interest held by Paramount Gold and Silver Corp. which is
required be released upon that payment of that amount on or before April 30,
2009.


9.            Protection of Security.  The Borrower shall, at its own cost and
expense, take any and all actions reasonably necessary to defend title to the
Collateral owned by it against all persons and to defend the security interest
of the Lender in such Collateral, and the priority thereof, against any Lien of
any nature whatsoever except for Liens which may be permitted by the Debenture.


10.          Continuing Obligations of the Borrower.  The Borrower shall remain
liable to observe and perform all the conditions and obligations to be observed
and performed by it under each contract, agreement, interest or obligation
relating to the Collateral, all in accordance with the terms and conditions
thereof, and shall indemnify and hold harmless the Lender from any and all such
liabilities.


11.          Remedies Upon Default.  Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Lender shall have the
right to take any or all of the following actions at the same or different
times:  with or without legal process and with or without previous notice or
demand for performance, to take possession of the Collateral and without
liability for trespass (except for actual damage caused by the Lender’s gross
negligence or willful misconduct) to enter any premises where such Collateral
may be located for the purpose of taking possession of or removing such
Collateral and, generally, to exercise any and all rights afforded to a secured
party under, and subject to its obligations contained in, the Uniform Commercial
Code as in effect in any state or other applicable law. Without limiting the
generality of the foregoing, the Borrower agrees that the Lender shall have the
right to sell or otherwise dispose of all or any part of the Collateral, at
public or private sale.  Each such purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of the
Borrower, and the Borrower hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which the Borrower now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.


Without limiting the foregoing, upon the occurrence and during the continuance
of an Event of Default, the Lender may, in its discretion, enforce the rights of
the Borrower against any account debtor or other obligor in respect of any of
the Receivables.  Without limiting the generality of the foregoing, at any time
or times that an Event of Default exists or has occurred and is continuing, the
Lender may, in its discretion, at such time (i) notify any or all account
debtors or other obligors in respect thereof that the Receivables have been
assigned to the Lender and that the Lender has a security interest therein and
the Lender may direct any or all account debtors and other obligors to make
payment of the Receivables directly to the Lender, (ii) extend the time of
payment of, compromise or settle, and upon any terms or conditions, any and all
Receivables and thereby discharge or release the account debtor or any secondary
obligors or other obligors in respect thereof without affecting any of the
Obligations, (iii) demand, collect or enforce payment of any Receivable or such
other obligations, but without any duty to do so, and the Lender shall not be
liable to Borrower (or any Affiliate of Borrower) for any failure to collect or
enforce the payment thereof nor for the negligence of its agents or attorneys
with respect thereto and (iv) take whatever other action the Lender may deem
necessary or desirable for the protection of its interests.  At any time that an
Event of Default exists or has occurred and is continuing, at the Lender’s
request, any notice or demand for payment sent to any account debtor shall state
that the Receivables and such other obligations have been assigned to the Lender
and are payable directly and only to the Lender and the Borrower shall deliver
to the Lender such originals of documents evidencing the sale and delivery of
goods or the performance of services giving rise to any Receivables as the
Lender may require.


The Lender shall give the Borrower five (5) days’ written notice (which the
Borrower agrees is reasonable notice) of the Lender’s intention to make any sale
of Collateral. Such notice, in the case of a public sale, shall state the time
and place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Lender may fix and state in the notice (if any) of such sale.  At any
such sale, the Collateral, or portion thereof, to be sold may be sold in one lot
as an entirety or in separate parcels, as the Lender may (in its sole and
absolute discretion, exercised in a commercially reasonable manner)
determine.  The Lender shall not be obligated to make any sale of any Collateral
if it shall determine not to do so, regardless of the fact that notice of sale
of such Collateral shall have been given.  The Lender may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.  In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Lender until the sale price is paid by the purchaser or
purchasers thereof, but the Lender shall not incur any liability in case any
such purchaser or purchasers shall fail to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may be sold again upon
like notice.  At any public sale made pursuant to this Section 11, the Lender
may bid for or purchase, free (to the extent permitted by law) from any right of
redemption, stay or appraisal on the part of the Borrower (all said rights being
also hereby waived and released to the extent permitted by law), with respect to
the Collateral or any part thereof offered for sale and the Lender or any such
Lender may make payment on account thereof by using any claim then due and
payable to the Lender from the Borrower as a credit against the purchase price,
and the Lender may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to the Borrower
therefor.  For purposes hereof, a written agreement to purchase the Collateral
or any portion thereof shall be treated as a sale thereof; the Lender shall be
free to carry out such sale and purchase pursuant to such agreement, and the
Borrower shall not be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Lender shall
have entered into such an agreement all Events of Default shall have been
remedied and the Obligations paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Lender may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.


 
1

--------------------------------------------------------------------------------

 
    12.           Application of Proceeds.  The proceeds of any collection or
sale of Collateral, as well as any Collateral consisting of cash, shall be
applied by the Lender as follows:


FIRST, to the payment of all reasonable costs and expenses incurred by the
Lender in connection with such collection or sale or otherwise in connection
with this Agreement or any of the Obligations, including, but not limited to,
all court costs and the reasonable fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Lender hereunder on behalf of
the Borrower and any other reasonable costs or expenses incurred in connection
with the exercise of any right or remedy hereunder;


SECOND, to principal and then interest on the Loan and all other fees, costs,
charges and other Obligations arising under the Debenture; and


THIRD, to the Borrower, its successors and assigns, or as a court of competent
jurisdiction may otherwise direct.


Upon any sale of the Collateral by the Lender (including, without limitation,
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Lender or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Lender or such
officer or be answerable in any way for the misapplication thereof.


13.           Additional Covenants as to the Collateral.


(a)           The Borrower shall keep the Collateral at their current locations
and the Borrower will not remove the Collateral from such locations without
providing at least thirty (30) days’ prior written notice to the Lender, whose
consent may be withheld.


(b)           Without providing at least thirty (30) days’ prior written notice
to the Lender, the Borrower will not change (i) its type of organization,
jurisdiction of organization or other legal structure.


(c)           The Borrower shall cause its Equipment to be maintained in the
same condition, repair and working order as when new, ordinary wear and tear
excepted, and shall forthwith, or in the case of any loss or damage to any such
Equipment as quickly as practicable after the occurrence thereof, make or cause
to be made all repairs, replacements and other improvements in connection
therewith which are necessary or desirable to such end.  The Borrower shall
promptly furnish to the Lender a statement respecting any loss or damage to any
of its Equipment.


14.           Security Interest Absolute.  All rights of the Lender hereunder,
the security interest created hereby, and all obligations of the Borrower
hereunder, shall be absolute and unconditional irrespective of (i) any lack of
validity or enforceability of the Debenture, any other agreement with respect to
any of the Obligations or any other agreement or instrument relating to any of
the foregoing, (ii) any change in the time, manner or place of payment of, or in
any other term of, all or any of the Obligations, or any other amendment or
waiver of or consent to any departure from the Debenture, or any other agreement
or instrument, (iii) any exchange, release or nonperfection of any other
Collateral, or any release or amendment or waiver of or consent to or departure
from any guarantee, for all or any of the Obligations, or (iv) any other
circumstance which might otherwise constitute a defense available to, or
discharge of, the Borrower or any other obligor in respect of the Obligations or
in respect of this Agreement.


15.           No Waiver.  No failure on the part of the Lender to exercise, and
no delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy by the Lender preclude any other or further exercise thereof or
the exercise of any other right, power or remedy.  All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law. The
Lender shall not be deemed to have waived any rights hereunder or under any
other agreement or instrument unless such waiver shall be in writing and signed
by such parties.


16.           Financing Waiver.  Notwithstanding and provisions herein to the
contrary, Lender agrees to waive its security interest in as to an undivided 60%
interest of Borrower in the property commonly known as Cieneguita.  Cieneguita
is real property that might be acquired by the Borrower at a future date, and
shall serve as additional Collateral.


17.           Lender Appointed Attorney-in-Fact.  The Borrower hereby appoints
the Lender the attorney-in-fact of the Borrower solely for the purpose of
carrying out the provisions of this Agreement and taking any action and
executing any instrument which the Lender may deem necessary or advisable to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest.


18.           Fees and Expenses.  The Borrower shall be obligated to, within ten
(10) days after demand, pay to the Lender the amount of any and all expenses,
including the reasonable fees and expenses of its counsel and of any experts or
agents which the Lender may incur in connection with (i) the administration of
this Agreement, including the cost and expenses of the Lender’s Collateral
examination as provided herein, (ii) the custody or preservation of, or the sale
of, collection from, or other realization upon, any of the Collateral, (iii) the
exercise or enforcement of any of the rights of the Lender hereunder, or (iv)
the failure by the Borrower to perform or observe any of the provisions hereof.
In addition, the Borrower indemnifies and holds the Lender harmless from and
against any and all liability incurred by the Lender hereunder or in connection
herewith, unless such liability shall be due to the gross negligence or willful
misconduct of the Lender, as the case may be.  Any such amounts payable as
provided hereunder or thereunder shall be additional Obligations secured hereby.


19.           Submission to Jurisdiction.  (a) Any legal action or proceeding
with respect to this Agreement may be brought in the State of New York at the
sole discretion of the Lender.  By execution and delivery of this Agreement, the
Borrower hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts.


(b)           The Borrower hereby irrevocably waives, in connection with any
such action or proceeding, any objection, including, without limitation, any
objection to the laying of venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any such
action or proceeding in such respective jurisdictions.


(c)           The Borrower hereby irrevocably consents to the service of process
of any of the aforementioned courts in any such action or proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
it, as the case may be, at its address set forth in the Debenture.


(d)           Nothing herein shall affect the right of the Lender to serve
process in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against the Borrower in any other jurisdiction which the
Lender deems necessary or appropriate in order to realize on the Collateral or
to otherwise enforce its rights against the Borrower or its property.


20.           Entire Agreement; Waiver of Jury Trial, etc. (a) This Agreement
and the Debenture constitute the entire contract between the parties hereto
relative to the subject matter hereof.  Except as expressly provided
herein,  nothing in this Agreement, expressed or implied, is intended to confer
upon any party, other than the parties hereto, any rights, remedies, obligations
or liabilities under or by reason of this Agreement the other Financing
Agreements.


(b)           EXCEPT AS PROHIBITED BY LAW, EACH PARTY HERETO HEREBY WAIVES ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT AND THE
OTHER FINANCING AGREEMENTS.


(c)           Except as prohibited by law, each party hereto hereby waives any
right it may have to claim or recover in any litigation arising hereunder, any
special, exemplary, punitive or consequential damages or any damages other than,
or in addition to, actual damages.


(d)           Each party hereto (i) certifies that no representative, Lender or
attorney of the Lender has represented, expressly or otherwise, that the Lender
would not, in the event of litigation, seek to enforce the foregoing waivers and
(ii) acknowledges that it has been induced to enter into this Agreement, by,
among other things, the mutual waivers and certifications herein.


21.           Binding Agreement; Assignments.  This Agreement, and the terms,
covenants and conditions hereof, shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns, except that
the Borrower shall not be permitted to assign this Agreement or any interest
herein or in the Collateral, or any part thereof, or any cash or property held
by the Lender as Collateral under this Agreement, except as contemplated by this
Agreement or the Debenture.


22.           Applicable Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of New York (other than the conflicts
of laws principles thereof) except to the extent that the validity or perfection
of the security interest hereunder, or remedies hereunder, in respect of any
particular collateral are governed by the laws of the State of New York with
respect to any mining concessions.


23.           Notices.  All communications and notices hereunder shall be in
writing and given as provided in the Debenture.


24.           Severability.  In the event any one or more of the provisions
contained in this Agreement should be held invalid, ille­gal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.


25.           Section Headings.  Section headings used herein are for
convenience only and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.


26.           Counterparts; Facsimile Signatures.  This Agreement may be
executed in counterparts, each of which shall constitute an original but all of
which when taken together shall constitute but one contract, and shall become
effective when copies hereof which, when taken together, bear the signatures of
each of the parties hereto shall be delivered to the Lender.  Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed signature page hereto.


27.           Termination.  This Agreement shall terminate when (a) all the
Obligations have been fully and indefeasibly paid in immediately available funds
and (b) the Debenture has been terminated.


28.           Debenture.  The Borrower acknowledges that this Agreement does not
and shall not be construed as requiring the Lender to accept the Debenture or
make the Loan.


.
(Signature Pages Follow)
 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 


MEXORO MINERALS INC.
 
 
Address for Notice:
By:__/s/ Francisco Quiroz________________
     Name: Fransisco Quiroz
     Title: President
 
 
General Retana 706
Col. San Felipe, Chihuahua, Chih.
Mexico, C.P. 32103
       







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
3

--------------------------------------------------------------------------------

 


[PURCHASER SIGNATURE PAGES TO MEXORO MINERALS LTD. SECURITIES PURCHASE
AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: ________________________________________________________
Signature of Authorized Signatory of Purchaser:
__________________________________
Name of Authorized Signatory:
____________________________________________________
Title of Authorized Signatory:
_____________________________________________________
Email Address of Purchaser:________________________________________________


Address for Notice of Purchaser:








Address for Delivery of Securities for Purchaser (if not same as above):










Subscription Amount:




EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]


[SIGNATURE PAGES CONTINUE]
 
 
4

--------------------------------------------------------------------------------

 




Schedule I




The Collateral


All the present and hereafter acquired property of Mexoro.






